DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/1/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,732,897. Although the claims at all the claimed limitations are transparently found in U.S. Patent No. 10,732,897 with obvious wording variations. The following table take an example to compare claim 1 of pending Application with claim 1 of U.S. Patent No. 10,732,897.
Pending Application 16/931,309
U.S. Patent No. 10,732,897
8. A memory device, comprising: at least one memory array configured to store data provided to the array; and a controller coupled to the at least one memory array, wherein the controller is configured to: receive at least two commands from a host requiring an action by the memory device in a preliminary order; order the at least two commands based upon a quality of service classification for the at least two commands to a final order, wherein the ordering the at least two commands comprises: estimating a time of completion for each of the at least two commands based on the preliminary order of completion for each of the at least two commands and a time stamp 
: receiving at least two commands from a host requiring an action by the solid state drive in a preliminary order; ordering the at least two commands based upon a quality of service classification for the at least two commands to a final order, wherein the ordering the at least two commands comprises: estimating a time of completion for each of the at least two commands based on the preliminary order of completion for each of the at least two commands and a time stamp indicating a time of arrival for each of the at least two commands at the solid state drive: comparing the estimated time of completion for each of the at least two commands to a threshold; and reordering the preliminary order of completion to the final order of completion if the estimated time of completion for each of the at least two commands exceeds the threshold such that each of the at least two commands are completed by the threshold in the final order of completion; and executing the at least two commands on the solid state drive in the final order, wherein an operational parameter of the solid state drive is modified by at least one of the at least two commands.


	As shown in table above, all the claimed limitations recited in claim 8 of pending Application are found in claim 1 of U.S. Patent No. 10,732,897, except claim 1 of pending Application is directed to an apparatus claim including a structure of a memory device comprising: at least one memory array configured to store data provided to the array; and a controller coupled to the at least one memory array, which claim 1 of U.S. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZHUO H LI/Primary Examiner, Art Unit 2133